                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     JENNIFER OHAMA                                           CIVIL ACTION

            v.                                                NO. 19-2150

     ALAN M. MARKOWITZ

                  MEMORANDUM RE: MOTION FOR RECONSIDERATION

Baylson, J.                                                                                        March 6, 2020

I.       Introduction and Background

         This case arises out of a dispute between Jennifer Ohama (“Plaintiff”) and Alan Markowitz

(“Defendant”) who were formerly romantic partners. Plaintiff alleges that Defendant is liable for

failing to comply with a settlement agreement that was drafted after the parties ended their

relationship.

         On January 21, 2020, the Court dismissed Count III (Intentional Misrepresentation) and

Count IV (Negligent Misrepresentation) of Plaintiff’s Amended Complaint, and denied

Defendant’s Motion to Dismiss as to Count I (Breach of Contract), Count II (Breach of Oral

Contract), and Count V (Palimony). (ECF 19 (Memorandum); ECF 20 (Order).)

         Currently pending before the Court is Defendant’s Motion for Reconsideration of the

Court’s decision not to dismiss Count V for “Palimony.” 1 (ECF 21.) Plaintiff responded in

opposition, (ECF 25), and Defendant replied in support, (ECF 26.)

         For the reasons that follow, Defendant’s Motion for Reconsideration is denied.




1
 The term “palimony” refers to the right of one partner to seek financial support from her long-term nonmarital partner
based on a clear agreement providing for support.

                                                          1
II.    Parties’ Contentions

       Defendant asserts that because palimony is not a cognizable cause of action under

Pennsylvania law, Count V should have been dismissed. (ECF 21, Defendant’s Motion for

Reconsideration at 1.) Defendant contends that recognizing palimony as a cause of action is a

“clear error of law” that requires the Court’s reconsideration. (Id. at 3.) Plaintiff responds that

“Defendant’s argument is based entirely on the label attached to Plaintiff’s claim, but he fails to

articulate any substantive basis for concluding that Count V … does not state a viable cause of

action for relief under Pennsylvania law.” (ECF 25, Plaintiff’s Opposition at 3.)

III.   Discussion

       Defendant’s Motion for Reconsideration of the Court’s decision not to dismiss Count V,

Palimony is denied for three reasons.

       First, although the law on the viability of palimony as a cause of action is undeveloped,

there are at least three Superior Court cases holding that a nonmarried cohabitant can recover from

her partner in contract where the parties have an agreement, provided the agreement does not

involve payment for sexual services. See Knauer v. Knauer, 470 A.2d 553, 564 (Pa. Super. Ct.

1983) (“[A]greements between nonmarried cohabitors fail only to the extent that they involve

payment for sexual services.”); Baldassari v. Baldassari, 420 A.2d 556, 559 (Pa. Super. Ct. 1980)

(“[A]n agreement founded upon mutual concern for the rearing of the natural bounty of the

contracting parties will not be invalidated simply because the parties engaged in sexual conduct

prior to the formation of the agreement and may have subsequently continued such relations, when

that activity does not form a basis for the agreement.”); see also De Santo v. Barnsley, 476 A.2d

952, 955 (Pa. Super. Ct. 1984) (recognizing that, in permitting recovery on a nonmarital agreement

based on principles of contract law, Knauer “follow[ed] ‘palimony’ cases from other states”).



                                                2
       None of these cases expressly articulated “palimony” as the nature of the action, though

Knauer arguably affirmed it by implication. See Knauer, 470 A.2d at 564 (“While … suit on an

express contract between [unmarried cohabiting] parties is a recent development, the premise of

this cause of action is consistent with our earlier cases which permitted non-married cohabitors to

sue in equity for a partition of property.”) (emphasis added). Defendant cites no case in which a

court dismissed a “palimony” claim simply because the complaint contained other breach of

contract claims, nor does Defendant cite a Supreme Court of Pennsylvania case expressly rejecting

palimony as a standalone cause of action.         Whatever the technical nature of “palimony,”

Baldassari, Knauer, and Barnsley clearly recognize that recovery on an agreement between

nonmarital cohabitors is permitted under Pennsylvania law as long as there is no payment for

sexual services. It is simply not the case that “there is no basis in law” for Plaintiff’s palimony

claim, and dismissal at this early stage is not warranted. Pryze v. Castle, No. CIV. A. 00-CV-

4712, 2001 WL 179880, at *1 (E.D. Pa. Jan. 19, 2001) (Ludwig, J.).

       Second, under the Federal Rules of Civil Procedure, a plaintiff is permitted to plead

alternative theories of liability. Fed. R. Civ. P. 8(d). Therefore, Plaintiff may plead that her right

to recovery arises from Defendant’s breach of their contract as memorialized in the Settlement

Agreement, and may alternatively plead that her right to relief arises from representations that

were made during and after their cohabitation. The fact that these two theories overlap factually

and legally does not require dismissal. Moreover, “constru[ing] the complaint in the light most

favorable to the plaintiff,” as is required at the motion to dismiss stage, weighs against granting

Defendant’s Motion because ambiguity in the availability of Plaintiff’s palimony legal theory

should be resolved in her favor. Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011).




                                                  3
         Third, denying Defendant’s Motion for Reconsideration does not contravene the Third

Circuit’s instruction that, where there are “two competing yet sensible interpretations of

Pennsylvania law … the interpretation that restricts liability, rather than expands it” should be

followed. Werwinski v. Ford Motor Co., 286 F.3d 661, 680 (3d Cir. 2002). As Plaintiff points

out, her palimony claim does not request relief beyond what she seeks for the breach of contract

claims. (Plaintiff’s Opposition at 3.) Because the palimony count does not expand the scope of

Defendant’s liability, Werwinski is not violated.

         It may be proper to grant summary judgment on the palimony count as a matter of law and

nothing precludes Defendant from raising this challenge in a subsequent Rule 56 motion.

However, because Pennsylvania courts have permitted recovery in cases involving the “palimony”

set of facts, and because Plaintiff’s palimony theory does not expand Defendant’s liability,

dismissal on Defendant’s Rule 12(b)(6) motion is premature.
O:\CIVIL 19\19-2150 Ohama v Markowitz\19cv2150 Memorandum re Motion for Reconsideration.docx




                                                               4
